        Case 1:19-cr-10080-NMG Document 1899 Filed 06/11/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                             Case No. 1:19-cr-10080-NMG

               Plaintiff,

       vs.

GREGORY COLBURN, et al.

               Defendants.


             AMY COLBURN, GREGORY COLBURN, AND I-HSIN “JOEY”
               CHEN’S MOTION FOR LEAVE TO FILE BRIEF REPLY
                IN FURTHER SUPPORT OF MOTION TO TRANSFER

       Pursuant to Local Rule 7.1(b)(3), Defendants Amy and Gregory Colburn and I-Hsin

“Joey” Chen respectfully move this Court for leave to file a Reply of no more than five pages in

further support of their motion to transfer their portion of the indictment in this matter to the

Central District of California.

       As grounds for this request, the Colburns and Mr. Chen state that (1) the government

raised matters in its Opposition (ECF No. 1892) that could not have been anticipated by the

moving defendants that require a response, and (2) the Colburns and Mr. Chen have additional

information to provide the Court in further support of their Motion. A brief Reply will provide

the Court with important additional information and context to fairly adjudicate the Motion to

Transfer.

       WHEREFORE the Colburns and Mr. Chen respectfully request that the Court allow the

instant Motion and authorize them to submit a Reply, not to exceed five pages in length.




                                                  1
      Case 1:19-cr-10080-NMG Document 1899 Filed 06/11/21 Page 2 of 3




                                         Respectfully Submitted


                                         David S. Schumacher
                                         David S. Schumacher
                                         Patric Hooper (pro hac vice)
                                         Jordan Kearney (pro hac vice)
                                         HOOPER, LUNDY & BOOKMAN, P.C.
                                         470 Atlantic Avenue, Suite 1201
                                         Boston, Massachusetts 02210
                                         (617) 532-2700
                                         dschumacher@health-law.com

                                         Attorneys for AMY COLBURN and
                                         GREGORY COLBURN

                                         Reuben Camper Cahn
                                         Reuben Camper Cahn (pro hac vice)
                                         KELLER/ANDERLE LLP
                                         18300 Von Karman Avenue, Suite 930
                                         Irvine, California 92612
                                         Tel. (49) 476-8700
                                         rcahn@kelleranderle.com


                                          Counsel for I-Hsin “Joey” Chen

DATED: June 11, 2021




                                     2
        Case 1:19-cr-10080-NMG Document 1899 Filed 06/11/21 Page 3 of 3




                                 RULE 7.1 CERTIFICATION

       Undersigned counsel certifies that, on June 11, 2021, he conferred with counsel for the

government, and the government takes no position on this Motion.

                                                            David S. Schumacher
                                                            David S. Schumacher


                                 CERTIFICATE OF SERVICE

       I, David S. Schumacher, counsel for the Defendant, hereby certify that this document

filed through the CM/ECF system will be sent electronically to the registered participants as

identified on the NEF and paper copies will be sent to those indicated as non-registered

participants on June 11, 2021.

                                                            David S. Schumacher
                                                            David S. Schumacher




                                                3
